PER CURIAM.
Epitomized Opinion
Published Only in Ohio Law Abstract
The National Malleable Castings Co. filed a petition in error in the Comm'on Pleas Court to reverse or modify the findings of the Tax Commission of Ohio under GC. 5611-2. On May 1st, 1920, the Castings Company filed with the County Auditor its personal tax return as of Jan. 1st, 192(0. In this return defendant deducted the sum of $275,000 from the sum of legal claims and demlands owing to it, said amount being the estimated amount of excess profits and excess tax Which it believed had accrued in favor of the U. S. Government up to and including Dec. 31, 1919. Exact amount was found to be $292,461.60. The County Auditor refused to permit said amounts to be deducted from said tax returned and corrected the reports accordingly. The Tax Commission of'Ohio sustained the County Auditor. The Common Pleas of Cuyahoga County modified the finding of the Tax Commission to the extent of permitting the defendant to deduct from the sum of the legal claims and demands owing to it the amounts of income and excess profits tax. The court held the same to be legal bona fide debts of the defendant, which were properly the subject of deduct'on under 5327 GC. The Court of Appeals sustained the decision of the Common Pleas Court without opinion.